ACCEPTED
                                                                                           14-15-00046-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      5/26/2015 2:47:34 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                NO. 14-15-00046-CR

                          IN THE COURT OF APPEALS             FILED IN
                    FOR THE FOURTEENTH DISTRICT OF TEXAS14thHOUSTON,
                                                             COURT OF APPEALS
                                                                      TEXAS
                                                                   5/26/2015 2:47:34 PM
                                                                   CHRISTOPHER A. PRINE
                              ALFRED DEAN JOHNSON                           Clerk
                                    Appellant

                                           v.

                                THE STATE OF TEXAS
                                        Appellee


                     On Appeal from Cause Number 1409436
                From the 182nd District Court of Harris County, Texas



    APPELLANT’S MOTION FOR EXTENSION OF TIME IN WHICH TO FILE AN
                          APPELLATE BRIEF




To the Honorable Court of Appeals of Texas:

      Comes now Appellant, in accordance with Rules 10.5(b)(1) and 38.6(d) of the

Texas Rules of Appellate Procedure, and files this motion for extension of time in

which to file the Appellant’s brief in this cause, and, in support thereof, presents the

following:
      1. In the 182nd District Court of Harris County, Texas, following a

          presentence investigation hearing, Appellant was sentenced on January 5,

          2015 in Cause No. 1409436, The State of Texas v. Alfred Dean Johnson.

      2. For the offense of Aggravated Robbery with a deadly weapon, Appellant

          was sentenced to thirty years in the Texas Department of Corrections.

      3. A written notice of appeal was timely filed on January 5, 2015.

      4. The Appellant’s brief was due May 26, 2015.

      5. An extension of time in which to file the Appellant’s brief is requested until

          June 26, 2015.

      6. Two previous extensions have been granted to the Appellant.

      7. The facts relied upon to explain the need for this extension are:

             a. Appellate counsel received a copy of the supplement to the appellate

                 record on April 15, 2015.

             b. Due to other deadlines and trial settings that were already set during

                 May, appellate counsel needs additional time to complete the brief.

      Consequently, additional time will be necessary in which to file Appellant’s

brief in this case. The Appellant’s motion is not for purposes of delay, but so that

justice may be done.

      WHEREFORE, the Appellant prays that this Court will grant an additional

extension of time until June 26, 2015 in which to file Appellant’s brief in this cause.



                                             2
                                             Respectfully submitted,

                                             LAW OFFICE OF TONYA ROLLAND



                                             /s/ Tonya Rolland McLaughlin____
                                             Tonya Rolland McLaughlin
                                             4301 Yoakum Boulevard
                                             Houston Texas 77006
                                             Phone: (713) 529-8500
                                             Fax: (713) 453-2203
                                             TBN 24054176


                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been emailed to
the following:

      curry_alan@dao.hctx.net
      Alan Curry
      Chief Prosecutor, Appellate Division
      Harris County District Attorney’s Office
      1201 Franklin Suite 600
      Houston, Texas 77002-1923

                                             _/s/ Tonya Rolland McLaughlin__
                                             Tonya Rolland McLaughlin
                                             Attorney for Appellant

DATE: MAY 26, 2015




                                         3